Exhibit 10.4

 

UNOVA, INC.

RESTRICTED STOCK AGREEMENT

 

This Restricted Stock Agreement (the “Agreement”) is made as of the           
day of                             ,           , between UNOVA, Inc., a Delaware
corporation (the “Company”), and                                     (the
“Grantee”).

 

WHEREAS, the UNOVA, Inc.                                               (the
“Plan”) was adopted by the Board of Directors of the Company on
                                and was approved by the shareholders of the
Company on                        ; and

 

WHEREAS, as an inducement to the Grantee to remain in the employ of the Company
or one of its subsidiaries, to increase the Grantee’s proprietary interest in
the business of the Company through ownership of the Company’s stock, and to
reward the Grantee’s contribution to the future success of the Company, the
Company desires to award the Grantee shares of Restricted Stock (as that term is
defined in the Plan) in accordance with the terms and conditions of this
Agreement;

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and the Grantee hereby agree as follows:

 

1.        The Company hereby awards the Grantee, as a matter of separate
inducement and agreement, and not in lieu of salary or other compensation for
services, an Award of Restricted Stock comprising                   shares of
the common stock, par value $.01 per share, of the Company (“Common Stock”), on
the terms and conditions hereinafter set forth, such number of shares to be
subject to adjustment as provided in Section              of the Plan.

 

In order for this Award to become effective, the Grantee must sign and return to
the Company’s Secretary one copy of this Agreement [or accept it electronically
as instructed] within 30 days following the date at the end of this Agreement. 
In the event Grantee fails to do so, this Agreement shall be deemed canceled,
null and void.

 

2.        The Plan, a copy of which has been made available to the Grantee, is
incorporated herein by reference and is made part of this Agreement as if fully
set forth herein.  Capitalized terms used in this Agreement which are not
defined herein shall have the meaning assigned to such terms in the Plan, it
being understood that the term “Restricted Stock” shall mean and refer only to
those shares of Restricted Stock granted pursuant to this Agreement.  This
Agreement is subject to, and the Company and the Grantee agree to be bound by,
all of the terms and conditions of the Plan as the same exist at the time this
Agreement became effective.  The Plan shall control in the event there is any
expressed conflict between the Plan and the terms hereof and with respect to
such matters as are not expressly covered in this Agreement.  The Board or the
Committee may amend the Plan and the terms of this Agreement only to the extent
permitted by Section           of the Plan.

 

3.       The Restricted Stock awarded under this Agreement will not be evidenced
by a stock certificate or certificates. The Restricted Stock will be registered
on the books of the Company by its transfer agent in uncertificated form.  A
restriction on transfer will be placed on

 

--------------------------------------------------------------------------------


 

these shares and remain until such time as they vest in accordance with the
terms and conditions (including forfeiture) of this Agreement and the Plan.

 

4.       Subject to the provisions of Paragraph 6 of this Agreement, there shall
be a Restriction Period beginning on the date of this Agreement with respect to
the shares of Restricted Stock awarded.  [Insert terms of Restriction Period.] 
Except as otherwise provided in Paragraph 6 hereof, all shares still subject to
restriction on the date of Grantee’s Termination of Employment shall be
forfeited by the Grantee.

 

5.       Until the earlier of (i) the expiration of the Restriction Period with
respect to any of the shares granted hereunder or (ii) the vesting of such
shares in accordance with the provisions of this Agreement or the Plan, the
Grantee shall not be permitted to sell, assign, transfer, pledge, or otherwise
encumber shares of Restricted Stock[; provided that the foregoing shall not
prevent the Grantee from pledging Restricted Stock as security for a loan, the
sole purpose of which is to provide funds to pay the option price for stock
options granted to the Grantee under the Plan or any successor plan of the
Company].

 

6.       Notwithstanding any other provision of this Agreement, all shares of
Restricted Stock granted hereunder still subject to restriction shall become
fully vested and transferable and become free of all restrictions and deferral
limitations to the full extent of the original grant upon the occurrence of any
of the following events:  (a) the Termination of Employment of the Grantee by
reason of the Grantee’s death; (b) the Termination of Employment of the Grantee
by reason of the Grantee’s Disability; [or] (c) the occurrence of a Change of
Control as defined in Section       of the Plan [or (d) the Termination of
Employment of the Grantee not by reason of the Grantee’s Disability or death and
not due to the Grantee’s voluntary Termination of Employment or the Company’s
Termination of Employment of the Grantee for cause].

 

7.       If and when the Restriction Period expires as to the shares of
Restricted Stock awarded hereunder without a prior forfeiture of the Restricted
Stock, or if and when Restricted Stock vests pursuant to the provisions of
Paragraph 6 hereof, and subject to the payment of withholding taxes as provided
in Paragraph 9 hereof, the Company will direct its transfer agent to remove the
restriction on transfer from the number of shares of Common Stock as to which
the Restriction Period has ended or that have vested pursuant to Paragraph 6.

 

8.       Except as otherwise provided in this Agreement or the Plan, the Grantee
shall have all rights of a shareholder with respect to the shares of Restricted
Stock awarded hereunder, including the right to vote such shares and the right
to receive any cash dividends which may be declared on the Company’s Common
Stock.  Dividends payable in Common Stock shall be paid in the form of
additional shares of Restricted Stock and shall be held subject to the same
Restriction Period and vesting provisions applicable to the shares of Restricted
Stock on which such dividends were paid.

 

9.       No later than the date as of which an amount first becomes includable
in the gross income of the Grantee for federal income tax purposes with respect
to any Restricted Stock granted by this Agreement, the Grantee shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld by the Company with respect to such amount.  Unless otherwise
determined by the Committee, withholding obligations (up to the minimum
statutory amount required to be withheld by the Company) may be settled with
Common Stock, including shares of the Restricted Stock that give rise to the
withholding requirement or shares of Common Stock already owned by the Grantee
for a period of at least six months.  The

 

2

--------------------------------------------------------------------------------


 

obligations of the Company under the Plan shall be conditional on such payment
or arrangements, and the Company and its Subsidiaries shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.  Grantee, therefore, hereby elects,
notwithstanding anything to the contrary in this Paragraph 9 or elsewhere in
this Agreement, to satisfy any and all federal, state, local and foreign taxes
of any kind required to be withheld by the Company in connection with Grantee’s
shares (“Withholding Taxes”) by selecting one of the following payment options;
provided that in all cases, the Company shall have the right to receive not less
than the minimum amount of the Withholding Taxes that the Company is required by
law to withhold (the “Mandatory Withholding Taxes”); and further provided that
an amount equal to the Mandatory Withholding Taxes in respect of any cash
payment to Grantee shall be withheld from any such cash payment:

 

OPTION 1:

 

o                                    Authorizing and directing the Company to
deduct from the total number of shares of Common Stock issued and deliverable to
Grantee pursuant to this Agreement the number of shares having a value equal to
the amount of the Withholding Taxes on the date such amount becomes due.

 

OPTION 2:

 

o            Paying the Withholding Taxes to the Company in cash.

 

OPTION 3:

 

o                                    Tendering to the Company the number of
unrestricted shares of Common Stock owned by the Grantee for a period of at
least six months prior to the date on which Withholding Taxes are due and having
a value equal to the mandatory Withholding Taxes.

 

In the event that none of the payment options set forth above is specified, the
Grantee’s election shall be deemed to be Option 1, and the Company shall proceed
accordingly.

 

11.       Grantee understands and acknowledges that Grantee is one of a limited
number of employees of the Company and its Subsidiaries who have been selected
to receive grants of Restricted Stock and that Grantee’s award is considered
Company confidential information.  Grantee hereby covenants and agrees not to
disclose the Award of RSUs pursuant to this Agreement to any other person except
(a) Grantee’s immediate family and legal or financial advisors who agree to
maintain the confidentiality of this Agreement, (b) as required in connection
with the administration of this Agreement and the Plan as it relates to this
award or under applicable law, and (iii) to the extent the terms of this Award
have been publicly disclosed.

 

12.     The grant of Restricted Stock to the Grantee in any year shall give the
Grantee neither any right to similar grants in future years nor any right to be
retained in the employ of the Company or its Subsidiaries, such employment being
terminable to the same extent as if the Plan and this Agreement were not in
effect.  The right and power of the Company and its Subsidiaries to dismiss or
discharge the Grantee is specifically and unqualifiedly unimpaired by this
Agreement.

 

3

--------------------------------------------------------------------------------


 

13.     Each notice relating to this Agreement shall be in writing and delivered
in person or by mail to the Company at its office, 6001 36th Avenue West,
Everett, WA 98203-1264, to the attention of the Company’s Secretary, or at such
other address as the Company may specify in writing to the Grantee by a notice
delivered in accordance with this paragraph.  All notices to the Grantee shall
be delivered to the Grantee at the Grantee’s address specified below or at such
other address as the Grantee may specify in writing to the Secretary of the
Company by a notice delivered in accordance with this paragraph.

 

14.     This Agreement, including the provisions of the Plan incorporated by
reference herein, comprises the whole Agreement between the parties hereto with
respect to the subject matter hereof, and shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflicts of law.  This Agreement shall become effective when it
has been executed or accepted electronically by the Company and the Grantee.

 

15.     This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan, shall inure to the benefit of and shall be binding upon the Grantee’s
heirs, legal representatives, and successors.

 

16.     If any provision of this Agreement shall be invalid or unenforceable,
such invalidity or unenforceability shall not affect the validity and
enforceability of the remaining provisions of this Agreement.

 

17.     This Agreement may be executed in separate counterparts, each of which
when so executed and delivered shall be an original, but all of which together
will constitute one and the same instrument.  In pleading or proving this
Agreement, it will not be necessary to produce or account for more than one such
counterpart.

 

IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by the Company
through its duly authorized officer or officers as of the day and year first
above written.

 

DATE:

 

 

UNOVA, Inc.

 

 

 

 

 

 

By:

 

 

[Name}

 

[Title}

 

 

 

GRANTEE:

 

 

(Please check one of the boxes under
Paragraph 9)

 

 

 

 

 

 

Signature

 

 

 

Address

 

 

 

Social Security Number

 

4

--------------------------------------------------------------------------------